SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Soliciting Material Under Rule 14a-12 [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials PHOTRONICS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: PHOTRONICS, INC. 15 Secor Road Brookfield, Connecticut 06804 (203) 775-9000 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON APRIL 1, 2011 TO THE SHAREHOLDERS OF PHOTRONICS, INC. Notice is hereby given that the Annual Meeting of Shareholders of Photronics, Inc. will be held at the Company’s headquarters located at Building 1, 15 Secor Road, Brookfield, CT 06804 on April 1, 2011, at 9:00 a.m. Eastern Time, for the following purposes: 1) To elect 5 members of the Board of Directors; 2) To ratify the selection of Deloitte & Touche LLP as independent registered public accounting firm for the fiscal year ending October 30, 2011; 3) To approve the 2011 Executive Compensation Incentive Plan; 4) To approve, by non-binding vote, the compensation of our named executive officers; 5) To recommend, by non-binding vote, the frequency of executive compensation votes; 6) To transact such other business as may properly come before the meeting or any adjournments or postponements thereof. The Board of Directors has fixed February 14, 2011, as the record date for determining the holders of common stock entitled to notice of and to vote at the meeting. YOUR VOTE IS IMPORTANT. WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, YOU ARE REQUESTED TO COMPLETE, DATE, SIGN AND RETURN THE ENCLOSED PROXY IN THE ENCLOSED ENVELOPE. NO POSTAGE IS REQUIRED FOR MAILING IN THE UNITED STATES. By Order of the Board of Directors, /s/ Richelle E. Burr Richelle E. Burr General Counsel and Secretary February 25, 2011 PHOTRONICS, INC. 15 Secor Road Brookfield, Connecticut 06804 (203) 775-9000 PROXY STATEMENT For the Annual Meeting of Shareholders to be held on April 1, 2011 GENERAL INFORMATION The enclosed proxy is solicited by the Board of Directors (the “Board” or “Board of Directors”) of Photronics, Inc. (the “Company”), to be voted at the Annual Meeting of Shareholders to be held on April 1, 2011, at 9:00 a.m. Eastern Time at the Company’s headquarters located at Building 1, 15 Secor Road, Brookfield, Connecticut 06804, or any adjournments or postponements thereof (the “Annual Meeting”). This proxy statement and the enclosed proxy card are first being sent or given to shareholders on or about February 25, 2011. The persons named as proxies on the accompanying proxy card have informed the Company of their intention, if no contrary instructions are given, to vote the shares of the Company’s common stock (“Common Stock”) represented by such proxies “FOR” Proposals 1, 2, 3 and 4, “FOR” a three-year frequency of the non-binding shareholder vote to approve compensation of our named executive officers and in accordance with their best judgment on any other matters which may come before the Annual Meeting. The Board of Directors does not know of any business to be brought before the Annual Meeting other than as set forth in the notice. Any shareholder who executes and delivers a proxy may revoke it at any time prior to its use upon (a) receipt by the Secretary of the Company of written notice of such revocation; (b) receipt by the Secretary of the Company of a properly executed proxy bearing a later date; or (c) appearance by the shareholder at the Annual Meeting and his or her request to revoke the proxy. Any such notice or proxy should be sent to Photronics, Inc., 15 Secor Road, Brookfield, Connecticut 06804, Attention: Secretary. Appearance at the Annual Meeting without a request to revoke a proxy will not revoke a previously executed and delivered proxy. QUORUM; REQUIRED VOTES Only shareholders of record at the close of business on February 14, 2011, are entitled to notice of and to vote at the Annual Meeting. As of February 14, 2011, there were 54,125,498 shares of Common Stock issued and outstanding, each of which is entitled to one vote. At the Annual Meeting, the presence in person or by proxy of the holders of a majority of the total number of shares of outstanding Common Stock will be necessary to constitute a quorum. Assuming a quorum is present, the matters to come before the Annual Meeting that are listed in the Notice of Meeting require the following votes to be approved: (1) Proposal 1 (Election of Directors) a plurality of the votes cast by the shareholders entitled to vote at the Annual Meeting is required to elect 5 members of the Board of Directors; (2) Proposal 2 (Ratification of Selection of Independent Registered Public Accounting Firm for the Fiscal Year Ending October 30, 2011) a majority of the votes cast by the shareholders entitled to vote at the Annual Meeting is required to ratify the selection of Deloitte & Touche LLP; (3) Proposal 3 (Approval of an annual executive incentive compensation plan) a majority of the votes cast by the shareholders entitled to vote at the Annual Meeting is required to approve the 2011 Executive Incentive Compensation Plan; (4) Proposal 4 (Executive Compensation) a majority of the votes cast by the shareholders entitled to vote at the Annual Meeting is required to approve the non-binding resolution approving the compensation of the named executive officers as described in the Compensation Discussion and Analysis and the narrative disclosure as included in this proxy statement and (5) Proposal 5 (Frequency of Executive Compensation Votes) shareholders are presented with the option to choose between a frequency of every one, two or three years or to abstain from voting on this proposal (Note that shareholders are not voting to approve or disapprove the 2 recommendation of the Board of Directors with respect to this proposal). Abstentions will be considered as present but will not be considered as votes in favor of any matter; broker non-votes will not be considered as present for the matter as to which the shares are not voted. Neither the approval nor the disapproval of Proposal 4 or the results of the shareholder votes on Proposal 5 will be binding on the Company or the Board of Directors or will be construed as overruling a decision by the Company or the Board of Directors. Neither the approval nor the disapproval of Proposal 4 or the results of the shareholder votes on Proposal 5 will create or imply any change to our fiduciary duties or create or imply any additional fiduciary duties for the Company or the Board of Directors. However, the Company will consider the results of these advisory votes in making future decisions on the Company’s compensation policies, the compensation of the Company’s named executive officers and the frequency of future advisory votes on executive compensation. The rules that govern brokers and nominees who have record ownership of shares that are held in “street name” for account holders (who are the beneficial owners of the shares), brokers and nominees typically have the discretion to vote such shares on routine matters, but not on non-routine matters. If a broker or nominee has not received voting instructions from an account holder and does not have discretionary authority to vote shares on a particular item because it is a non-routine matter, a “broker-non-vote” occurs. Under the rules governing brokers, an uncontested director election is considered a non-routine matter for which brokers do not have discretionary authority to vote shares held by an account holder. Additionally, as required by Section 957 of the recently adopted Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act”), advisory votes on executive compensation and on the frequency of such votes are also considered non-routine matters for which brokers do not have discretionary authority to vote shares held by account holders. Only the ratification of our auditors under Proposal 2 is considered a routine matter. Shareholders who hold their shares through a broker (in “street name”) must provide specific instructions to their brokers as to how to vote their shares, in the manner prescribed by their broker. CORPORATE GOVERNANCE AND ETHICS Photronics is committed to the values of effective corporate governance and high ethical standards. Our Board believes that these values are conducive to long-term performance and periodically reevaluates our policies on an ongoing basis to ensure they meet the Company’s needs. Set forth below are a few of the corporate governance practices and policies that we have adopted. Related Party Transaction Policy. Our Audit Committee is responsible for approving or ratifying transactions involving the Company and related parties and determining if such transactions are, or are not consistent with, the best interests of the Company and our shareholders. Executive Sessions. The Company’s Board of Directors’ meetings regularly include executive sessions without the presence of management, including the Chairman and Chief Executive Officer. Shareholders Rights Plan Policy. The Company does not have a shareholders rights plan and is not currently considering adopting one. The Board of Directors’ policy is that it will only adopt a shareholders rights plan if the Board of Directors determines that it is in the best interests of the Company, taking into consideration all factors that it deems advisable and appropriate. 3 BOARD OF DIRECTORS’ POLICIES AND COMMITTEE CHARTERS The Company has adopted code of ethics and corporate governance policies to assist the Board and its committees in the exercise of their responsibilities. The code of ethics and corporate governance policies apply generally to the Board and the Company’s named executive officers. Each of the Board committees has a written charter that sets forth the goals and responsibilities of the committee. Each of the charters can be found on the Company’s website at www.photronics.com. The number of directors on our Board will be no less than three nor more than fifteen members. Currently the Board has fixed the number of directors at five members. The Board is responsible for nominating members to the board and for filling vacancies on the Board that may occur between annual meetings of shareholders, in each case upon the recommendation of the Nominating Committee. The Nominating Committee seeks input from other Board members and senior management and may engage a search firm to identify and evaluate potential candidates. The Board and each of the committees of the Board conduct annual self-assessments to determine its effectiveness. Additionally, each committee reviews the adequacy of its charter annually and considers any proposed changes. The Board of Directors believes that the current Board leadership structure, in which the roles of Chairman and Chief Executive Officer are held by one person, is appropriate for the Company and its shareholders at this time. The current Board leadership structure is appropriate because it demonstrates to our employees, suppliers, customers, and other shareholders that the Company is under strong leadership, with a single person setting the tone and having primary responsibility for managing our operations. Having a single leader for both the Company and the Board eliminates the potential for confusion or duplication of efforts, and provides clear leadership for the Company. We will continue to reexamine our corporate governance policies and leadership structure on an ongoing basis to ensure that they continue to meet the Company’s needs. BOARD ROLE IN RISK OVERSIGHT AND ASSESSMENT The Company has a risk management program overseen by senior management and approved by the Board of Directors. Risks are identified and prioritized by senior management and each prioritized risk is assigned to either a Board committee or the full Board for oversight. For example, strategic risks are overseen by the full Board; financial and business conduct risks are overseen by the Audit and/or Executive Committee; risks related to related party transactions are overseen by the Audit Committee and compensation risks are overseen by the Compensation Committee. Management regularly reports on enterprise risks to the relevant committee or the Board. Additional review or reporting on enterprise risk is conducted as needed or as requested by the Board or relevant committee. COMPENSATION RELATED RISK The Company regularly assesses the risks related to our compensation programs, including our executive compensation programs and does not believe that the risks arising from our compensation policies and practices are reasonably likely to have a material adverse effect on the Company. Incentive award targets and opportunities are reviewed annually allowing the Compensation Committee to maintain an appropriate balance between rewarding high performance without encouraging excessive risk as the Company’s business evolves. 4 OWNERSHIP OF COMMON STOCK BY DIRECTORS, OFFICERS AND CERTAIN BENEFICIAL OWNERS The following table sets forth certain information on the beneficial ownership of the Company’s Common Stock as of February 14, 2011, by: (i) beneficial owners of more than five percent of the Common Stock; (ii) each director; (iii) each named executive officer named in the summary compensation table set forth below; and (iv) all directors and currently employed named executive officers of the Company as a group. Name and Address of Beneficial Owner (1) Amount and Nature of Beneficial Ownership (2) Percentage of Class Waddell & Reed Financial, Inc. 8.7% 6300 Lamar Avenue Overland Park, KS 66202 Letko Brousseau & Assc. Inc. 8.6% 1800 McGill College Avenue Suite 2510 Montreal, QC H3A 3J6 Canada Dimensional Fund Advisors LP 7.2% Palisades West, Building One 6300 Bee Cave Road Austin, Texas 78746 Blackrock, Inc 5.9% 40 East 52nd Street New York, New York 10022 Donald Smith & Co., Inc. 5.54% 152 West 57 Street New York New York 10019 Citadel Advisors, LLC 5.2% 131 South Dearborn Street, 32nd Floor, Chicago, Illinois, 60653 Macricostas Partners, L.P. 2.57% 1122 BelAir Allen, TX 75013 Walter M. Fiederowicz * Joseph A. Fiorita, Jr. * Soo Hong Jeong * Peter Kirlin * Constantine S. Macricostas 3.76% George Macricostas * Willem D. Maris * Christopher J. Progler * Sean T. Smith * Mitchell G. Tyson * Directors and Named Executive Officers as a group (10 persons) 6.57% * Less than 1% (1) The address for all officers and directors is 15 Secor Road, Brookfield, Connecticut 06804. Except as otherwise indicated, the named person has the sole voting and investment power with respect to the shares of Common Stock set forth opposite such person’s name. According to Schedule 13(g) filed February 8, 2011 Waddell & Reed Financial, Inc. has sole voting and dispositive power over 4,659,359 shares of Common Stock as of December 31, 2010. According to Schedule 13(g) filed on February 15, 2011, Letko, Brosseau & Assc. Inc. has sole voting and dispositive power over 4,628,098 shares of Common Stock as of December 31, 2010. 5 According to Schedule 13(g) filed February 11, 2011, Dimensional Fund Advisors LP has shared voting and dispositive power over 3,902,960 shares of Common Stock as of December 31, 2010 According to Schedule 13(g) filed February 8, 2011, Black Rock, Inc. has sole voting and dispositive power over 3,173,653 shares of Common Stock as of December 31, 2010. According to Schedule 13(g) filed February 11, 2011, Donald Smith & Co., Inc. has sole voting and dispositive power over 2,997,369 shares of Common Stock as of December 31, 2010. According to Schedule 13(g) filed February 10, 2011, Citadel Advisors, LLC has shared voting and dispositive power over 2,988,224 shares of Common Stock as of December 31, 2010. Includes shares of Common Stock subject to stock options exercisable as of February 14, 2011, (or within 60 days thereof), as follows: Mr. Fiederowicz: 71,250; Mr. Fiorita: 90,000; Dr. Jeong: 306,252; Dr. Kirlin: 48,750; Mr. Constantine Macricostas: 321,250; Mr. George Macricostas: 53,750 ; Mr. Maris: 55,000; Dr. Progler: 152,368; Mr. Smith: 225,450; and Mr. Tyson: 45,000. Includes 300 shares owned by the wife of Mr. Fiorita as to which shares he disclaims beneficial ownership. Includes 29,000 shares held by the wife of Mr. Macricostas as to which shares he disclaims beneficial ownership. Also includes 1,393,500 shares owned by Macricostas Partners, L.P., of which Mr. Macricostas is a limited partner and shares owned by the corporate general partner of such partnership of which Mr. Macricostas is President, a director and a significant shareholder. Mr. Macricostas disclaims beneficial ownership of those shares not represented by his ownership interests. Includes the shares listed in notes (9), (10) and (11) above. PROPOSAL 1 ELECTION OF DIRECTORS Willem Maris passed away on December 13, 2010 and the Company extends its sincere appreciation for the contributions that Mr. Maris provided to the Company during his ten years of service. Mr. Maris’s comprehensive knowledge of the semiconductor industry was a valuable asset to the Company. The Board has nominated 5 directors to be elected at the 2011 Annual Meeting to serve for a one year term. Each of the 5 directors of the Company that is elected at the Annual Meeting will serve until the 2012 Annual Meeting of Shareholders and until their successors are elected and qualified. Each nominee is currently a director of the Company and has agreed to serve if elected. The names of, and certain information with respect to, the nominees for election as directors are set forth below. If, for any reason, any of the nominees shall become unable to stand for election, the individuals named in the enclosed proxy may exercise their discretion to vote for any substitutes chosen by the Board of Directors, unless the Board of Directors should decide to reduce the number of directors to be elected at the Annual Meeting. The Company has no reason to believe that any nominee will be unable to serve as a director. The Board of Directors recommends that you vote “FOR” the election of each of the following nominees: Nominees: Name and (Age) Director Since Position with the Company Walter M. Fiederowicz Director (64 years) Joseph A. Fiorita, Jr. Director (66 years) Constantine S. Macricostas Chairman of the Board (75 years) George Macricostas Director (41 years) Mitchell G. Tyson Director (56 years) 6 Messrs. Fiederowicz, Fiorita, and Tyson qualify as independent under applicable Nasdaq National Market (“NASDAQ”) rules. In addition to the information set forth in the table above, the following provides certain information about each nominee for election as director, including his principal occupation for at least the past five years. Also set forth below is a brief discussion of the specific experience, qualifications, attributes or skills that led to the conclusion that each nominee and director should serve as a director as of the date of this proxy statement, in light of the Company’s business and structure. Walter M. Fiederowicz has been a private investor and consultant since August 1997. During 2010, he served as Chairman of the Board of Omega Insurance Holding Limited, the holding company of the Lloyd’s insurance underwriter and Mr. Fiederowicz serves as Chairman of the Board of Meacock Capital, plc., a provider of capital to the Lloyd’s market. Mr. Fiederowicz is Chairman of the Compensation Committee, Vice Chairman of the Audit Committee and a member of the Executive Committee of the Company. Mr. Fiederowicz brings to the Board of Directors substantial experience in analyzing and forecasting economic conditions both domestically and internationally, with respect to investments. Through his service on the boards of other companies, he also gained extensive experience in leadership, risk oversight and corporate governance matters. Joseph A. Fiorita, Jr., CPA, has been a partner since 1973 at Fiorita, Kornhaas & Company, P.C., an independent certified public accounting firm located in Danbury, Connecticut. He is a member of the Connecticut Society of Certified Public Accountants (CSCPA) and American Institute of Certified Public Accountants (AICPA). He serves as an advisory board member of various closely-held companies and charitable organizations. He is also a Corporator for Newtown Savings Bank. Mr. Fiorita is Chairman of the Audit Committee, Vice Chairman of the Compensation Committee, a member of the Nominating Committee and a member of the Executive Committee of the Company. Mr. Fiorita qualifies as an audit committee financial expert under applicable Securities and Exchange Commission (“SEC”) audit committee rules. Mr. Fiorita brings to the Board of Directors broad experience in corporate finance, and is highly qualified in the fields of accounting and internal controls, both of which contribute to effective service on the Board of Directors. Through his service on the board of directors of other companies, he has gained additional experience in risk management and corporate governance. Constantine S. Macricostas is Chairman of the Board, Chief Executive Officer and President. From July 20, 2008, Mr. Macricostas assumed the responsibility of Interim Chief Executive Officer and on April 3, 2009 he became Chief Executive Officer and President. From February 23, 2004 to June 7, 2005, Mr. Macricostas also served as Chief Executive Officer. From January 2002 through March 2002, he temporarily assumed the position of President. Mr. Macricostas also served as Chief Executive Officer of the Company from 1974 until August 1997. Mr. Macricostas is Chairman of the Executive Committee of the Company. Mr. Macricostas is a founder, Chairman of the Board and a director of RagingWire Enterprise Solutions, Inc., (“RagingWire”). Mr. Macricostas is the father of George Macricostas. Mr. Macricostas’ knowledge of the Company and its operations is invaluable to the Board of Directors in evaluating and directing the Company’s future. Through his long service to the Company and experience in the industry, he has developed extensive knowledge in the areas of leadership, safety, risk oversight, management and corporate governance, each of which provides great value to the Board of Directors. George Macricostas is the Executive Vice Chairman of the Board and founder of RagingWire, a company that provides secure managed information technology services and data center infrastructure to data intensive enterprise companies. Mr. Macricostas is a member of the Nominating Committee of the Company. Mr. Macricostas is a member of the Board of Directors of the Jane Goodall Institute, and was a finalist in the 2007 Ernst and Young Entrepreneur of the Year program. From November 2005 to January 2007, Mr. Macricostas was Executive Vice Chairman of RagingWire. From May 2000 through November 2005, Mr. Macricostas was Chief Executive Officer of RagingWire. Prior to the founding of RagingWire, from February 1996 until April 2000, Mr. Macricostas was a senior vice president of the Company, where he was responsible for all aspects of the Company’s global information technology infrastructure. Mr. Macricostas brings over 20 years of technical and business management experience in operations and information technology to the Board of Directors. Through his service on the Board, he has gained additional experience in risk management and corporate governance. 7 Mitchell G. Tyson is an independent business strategy and clean energy consultant. Until October 2010 he was the Chief Executive Officer and a Director of Advanced Electron Beams. Advanced Electron Beams’ compact electron beam emitters replace thermal and chemical processes for cleaner, more efficient, lower cost manufacturing. Prior to joining Advanced Electron Beams in 2005, Mr. Tyson was a corporate consultant and lecturer, serving on multiple industry, government and corporate boards of directors and advising start-up organizations and venture capital firms. Previously, Mr. Tyson served as the CEO of PRI Automation, a publicly traded corporation that supplied automation systems including hardware, software and services for the semiconductor industry. From 1987 to 2002, he held positions of increasing management responsibility and helped transform PRI Automation from a small robotics manufacturer to the world’s leading supplier of semiconductor fab automation systems. Prior to joining PRI Automation, Mr. Tyson worked at GCA Corporation from 1985 to 1987 as Director of Product Management and served as science advisor and legislative assistant to U.S. Senator Paul Tsongas from 1979 to 1985. Mr. Tyson is Chairman of the Nominating Committee and a member of the Audit Committee of the Company. MEETINGS AND COMMITTEES OF THE BOARD The Board of Directors met 5 times during the 2010 fiscal year. During fiscal 2010, each director attended at least 80% of the total number of meetings of the Board of Directors and 80% of committee meetings of the Board on which such director served. The Company’s Board of Directors has Audit, Executive, Compensation, and Nominating Committees. Membership of the Audit, Compensation and Nominating Committees is comprised of independent, non-employee directors. The Audit Committee’s functions include the appointment of the Company’s independent certified public accountants, reviewing with such accountants the plan for and results of their auditing engagement and the independence of such accountants. Messrs. Fiederowicz, Fiorita and Tyson are members of the Audit Committee. All members of this Committee are independent, non-employee directors under applicable NASDAQ rules. Mr. Fiorita qualifies as an audit committee financial expert under applicable SEC audit committee rules. The Audit Committee held 8 meetings during the 2010 fiscal year. The Compensation Committee’s functions include establishing compensation policies and programs for the executive officers of the Company and administration of the Company’s stock plans. Messrs. Fiederowicz and Fiorita are members of the Compensation Committee. All members of this Committee are independent, non-employee directors under applicable NASDAQ rules. The Compensation Committee held 6 meetings during the 2010 fiscal year. The Executive Committee, with certain exceptions, may exercise all of the authority of the Board between regular meetings of the entire Board. Messrs. Fiederowicz, Fiorita and Constantine Macricostas are members of the Executive Committee. The Executive Committee held 4 meetings during the 2010 fiscal year. The Nominating Committee’s functions include the consideration and nomination of candidates for election to the Board. Messrs. Fiorita and Tyson are members of the Nominating Committee. All members of this Committee are independent, non-employee directors under applicable NASDAQ rules. This Committee held 1 meeting during the 2010 fiscal year. The minimum qualifications for nominees to be considered by the Nominating Committee are experience as a business or technology leader, possession of the qualities or skills necessary and the ability to deliver value and leadership to the Company and the ability to understand, in a comprehensive manner, the technology utilized by the Company and its customers for photomasks and flat panel displays. If an opening for a Director arises, the Board will conduct a search for qualified candidates. The Committee uses its network of contacts to compile a list of potential candidates, but may also engage, if it deems appropriate, a professional search firm. The Nominating Committee will also consider qualified candidates for Director suggested by shareholders in written submissions to Photronics, Inc., 15 Secor Road, Brookfield, Connecticut 06804, Attention: Secretary. The Nominating Committee also considers the diversity of backgrounds and expertise represented in the Board’s composition and whether a director is qualified to serve depends in part on the backgrounds of the other directors, so that the Board of Directors as a whole has an appropriate mix of backgrounds and breadth of experience. The Nominating Committee reviews its effectiveness in balancing these considerations through ongoing consideration of directors and nominees, as well as the Nominating Committee’s annual self-evaluation process. The Committee does not intend to alter the manner in which it evaluates candidates, whether the candidate was recommended by a shareholder or not. 8 The Nominating Committee did not receive any recommendations for nomination for Director from a shareholder or group who, individually or in the aggregate, beneficially owned greater than 5 percent of the Company’s voting Common Stock for at least one year. The Board provides a process for shareholders to send communications to the Board or to any Director individually. Shareholders may send written communications to the Board or to any Director c/o Photronics, Inc., 15 Secor Road, Brookfield, Connecticut 06804, Attention: Assistant Secretary. All communications will be compiled by the Assistant Secretary and submitted to the Board, or the individual Directors, on a periodic basis. The Audit Committee Charter, the Compensation Committee Charter, the Executive Committee Charter and the Nominating Committee Charter are posted on the Company’s website at www.photronics.com. It is the Company’s policy that the Directors who stand for election at the Annual Meeting attend the Annual Meeting unless the Director has an irreconcilable conflict and attendance has been excused by the Board. All of the nominees who were Directors during the last fiscal year and who are standing for election at the 2011 Annual Meeting of Shareholders attended the 2010 Annual Meeting of Shareholders with the exception of Mitch Tyson who was excused. AUDIT COMMITTEE REPORT The Audit Committee is composed of three directors, each of whom meet the independence requirements of the applicable NASDAQ and SEC rules. The Audit Committee operates under a written charter adopted by the Board of Directors of the Company. The Audit Committee Charter can be found on the Company’s website at www.photronics.com. The Audit Committee also undertakes a written performance evaluation of the Committee on an annual basis. The Audit Committee held 8 meetings during the 2010 fiscal year. For the fiscal year ended October 31, 2010, the Audit Committee reviewed and discussed the audited financial statements with management, discussed with the independent auditors the matters required to be discussed by SAS 61 (Codification of Statements on Auditing Standards, AU380) and received the written disclosures and a letter from the independent auditors required by Independence Standards Board Standard No. 1 (Independence Discussions with Audit Committees). The Audit Committee reviewed and discussed with management and the independent auditors, as appropriate, (1) the audited financial statements and (2) management’s report on internal control over financial reporting and the independent accounting firm’s related opinions. In addition, the Audit Committee discussed with the independent auditors the independence of the independent auditors. The Committee considered whether the provision of non-audit services by Deloitte & Touche LLP (“D&T”) to the Company is compatible with maintaining the independence of D&T and concluded that the independence of D&T is not compromised by the provision of such services. The Committee met with management periodically during the fiscal year to review the Company’s Sarbanes-Oxley Section 404 compliance efforts related to internal controls over financial reporting. Additionally, the Committee pre-approved all audit and non-audit services provided to the Company by D&T. Based on the foregoing meetings, reviews and discussions, the Audit Committee recommended to the Board of Directors that the audited financial statements for fiscal 2010 be included in the Company’s Annual Report on Form 10-K for filing with the Securities and Exchange Commission. In 2003, the Audit Committee adopted a formal complaint procedure for accounting and auditing matters and violations of Company policy. 9 Fees Paid to the Registered Public Accounting Firm For the fiscal years ended November 1, 2009 and October 31, 2010, the aggregate fees for professional services rendered by D&T were as follows: Fiscal 2009 Fiscal 2010 Audit Fees (a) $ $ Audit-Related Fees (b) Tax Fees (c) All Other Fees 0 0 Total $ $ (a) Represents aggregate fees in connection with the audit of the Company’s annual financial statements, internal controls over financial reporting and review of the Company’s quarterly financial statements or services normally provided by D&T. (b) Represents assurances and other activities not directly related to the audit of the Company’s financial statements. (c) Represents aggregate fees in connection with tax compliance, tax advice and tax planning. This report is submitted by: Joseph A. Fiorita, Jr.
